428 So. 2d 388 (1983)
Gary A. HARRISSON, Petitioner,
v.
FLORIDA PAROLE AND PROBATION COMMISSION, Respondent.
No. 82-2144.
District Court of Appeal of Florida, Fourth District.
March 23, 1983.
Petitioner, pro se.
*389 Enoch J. Whitney, Gen. Counsel, Florida Parole and Probation Com'n, Tallahassee, for respondent.
PER CURIAM.
Petitioner seeks review of his presumptive parole release date, by petition for writ of habeas corpus filed some two years after the Florida Parole and Probation Commission set the date. We treat the petition for habeas corpus as a petition for mandamus directed against the FPPC. Moore v. Florida Parole and Probation Commission, 289 So. 2d 719 (Fla. 1974), cert. denied, 417 U.S. 935, 94 S. Ct. 2649, 41 L. Ed. 2d 239 (1974); Hardy v. Greadington, 405 So. 2d 768 (Fla. 5th DCA 1981); Pannier v. Wainwright, 423 So. 2d 533 (Fla. 5th DCA 1982). We deny the writ. The response to the order to show cause demonstrates that the Commission has corrected an earlier error in computing petitioner's presumptive parole release date. Section 947.172(3), Florida Statutes (1978) does not prevent the correction of a mere clerical error. Wickham v. Florida Parole and Probation Commission, 410 So. 2d 989 (Fla. 1st DCA 1982).
PETITION DENIED.
ANSTEAD, HURLEY and DELL, JJ., concur.